Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Hopeton Walker on Friday, February 19, 2021.
AMENDMENTS TO THE CLAIMS
The following listing of claims replaces all prior versions and listings of claims in the application.
Listing of claims:
1-6. (Canceled) 

7. (Currently Amended) A system, comprising: 
circuitry in a first electronic device configured to: 
display content item;
receive sensor data from at least one of an in-built camera of said first electronic device, a text-based input device on said first electronic device, or a voice-based input device on said first electronic device;

determine a level of said second emotional state at a time of said display of said content item on said first electronic device;
associate a portion of said content item, displayed at said time of said detected transition, with said second emotional state of said user based on said determined level being greater than a threshold level;
identify a cause, of said detected transition to said second emotional state, in said portion of said content item associated with said second emotional state, wherein 
said identified cause in said portion of said content item corresponds to an object in an image frame, and 
said content item is analyzed based on an image processing operation to identify said object in said image frame;
generate a recommendation, for one of a product or a service based on said identified cause and a current location of said first electronic device; and
communicate a notification to a second electronic device to unlock a home screen interface of said second electronic device for display of said generated recommendation.

further corresponds to at least one of a theme of said portion of said content item or a context of said portion of said content item.

9. (Canceled)

10. (Previously Presented) The system according to claim 7, wherein said circuitry is further configured to tag said identified cause in said portion of said content item with at least one of said second emotional state, identity information of said user, a timestamp of said detected transition, or said determined level of said second emotional state.

11. (Previously Presented) The system according to claim 10, wherein
said circuitry is further configured to search, by a first search engine, one of said product or said service in one of real-time or near real-time for said recommendation, and
said one of said product or said service is related to said cause associated with said second emotional state.

12. (Previously Presented) The system according to claim 10, wherein said circuitry is further configured to communicate said tagged cause in said portion of said content item to one of a server or a network device communicatively coupled to said first electronic device.

13. (Previously Presented) The system according to claim 7, wherein said circuitry is further configured to control said display of said generated recommendation for one of said product or said service on said second electronic device communicatively coupled to said first electronic device.

14. (Canceled) 

15. (Previously Presented) The system according to claim 7, wherein said circuitry is further configured to update said generated recommendation based on a machine learning process associated with a usage pattern of said generated recommendation.

16-18. (Canceled) 

19. (Currently Amended) A method, comprising: 
displaying content item;
receiving, by circuitry of a first electronic device, sensor data from at least one of an in-built camera of said first electronic device, a text-based input device on said first electronic device, or a voice-based input device on said first electronic device;
detecting, by said circuitry, a transition in an emotional state of a user from a first emotional state of said user to a second emotional state of said user, wherein 
said detection of said transition is based on said received sensor data, and

determining, by said circuitry, a level of said second emotional state at a time of said display of said content item on said first electronic device;
associating, by said circuitry, said second emotional state of said user with a portion of said content item displayed at said time of said detected transition, wherein said second emotional state of said user is associated with said portion of said content item based on said determined level being greater than a threshold level;
identifying, by said circuitry, a cause of said detected transition to said second emotional state, wherein 
said cause is identified in said portion of said content item associated with said second emotional state,
said identified cause in said portion of said content item corresponds to an object in an image frame, and 
said content item is analyzed based on an image processing operation to identify said object in said image frame;
generating, by said circuitry, a recommendation for one of a product or a service based on said identified cause and a current location of said first electronic device; and
communicating, by said circuitry, a notification to a second electronic device to unlock a home screen interface of said second electronic device for display of said generated recommendation.

 further corresponds to at least one of a theme of said portion of said content item or a context of said portion of said content item.

21-23. (Canceled) 
Allowable Subject Matter
Claims 7, 8, 10-13, 15, 19, 20 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Salmon et al. (20160180379), Tran (20140143064) and Frank et al. (20180025368). As per independent claim 7, the prior art of record discloses:
circuitry in a first electronic device configured to: 
display content item (Salmon: 40, 42, 45);
receive sensor data from at least one of an in-built camera of said first electronic device, a text-based input device on said first electronic device, or a voice-based input device on said first electronic device (Frank: par 47, 66, 78);
detect, in association with said content item displayed on said first electronic device, a transition in an emotional state of a user from a first emotional state of said user to a second emotional state of said user, wherein said detection of said transition is based on said received sensor data (Frank: par 338, 343);
determine a level of said second emotional state at a time of said display of said content item on said first electronic device (Frank: par 153, 249);

identify a cause, of said detected transition to said second emotional state, in said portion of said content item associated with said second emotional state (Frank: par 338, 343); 
generate a recommendation, for one of a product or a service based on said identified cause and a current location of said first electronic device (Frank: Fig. 15b; par 161, 194); and
communicate a notification to a second electronic device to unlock a home screen interface of said second electronic device for display of said generated recommendation (Frank; par 954).
The combination of Salmon, Frank and Tran does not teach:
said identified cause in said portion of said content item corresponds to an object in an image frame, and 
said content item is analyzed based on an image processing operation to identify said object in said image frame.
These uniquely distinct features render claims 7, 8, 10-13, 15, 19, 20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.